Citation Nr: 0935551	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-28 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of 
hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to June 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  

In December 2007, the Veteran presented testimony by the use 
of video conferencing equipment at the Muskogee RO before a 
Veterans Law Judge (VLJ) sitting in Washington, DC.  A 
transcript of this hearing is in the claims folder.

In March 2008, the claim was remanded for further 
development, and in April 2009, the Board requested a VHA 
opinion.  The aforementioned development has been completed 
and the matter has once again returned to the Board for 
review.  As the Board is granting the claim, it is not 
necessary to determine whether the directives of the remand 
were fully complied with.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

After resolving all reasonable doubt in favor of the Veteran, 
the residuals of hepatitis C have been shown to be causally 
or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for the residuals of 
hepatitis C have been met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for 
the residuals of hepatitis C on appeal is being granted, 
there is no need to review whether VA's statutory duties to 
notify and assist are fully satisfied as any error would be 
non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

After considering all of the evidence of record under the 
laws and regulations as set forth above and after resolving 
all reasonable doubt, the Board concludes that the Veteran is 
entitled to service connection for the residuals of hepatitis 
C.  The Veteran contends that his hepatitis C is causally 
related to his service.  In particular, he alleges that he 
contracted hepatitis C from exposure to blood while working 
as a dental assistant.  He adds that he frequently cut 
himself or had open sores while working with dental 
impressions that were covered in blood.  A review of the 
evidence is as follows.  

The Veteran's service treatment records reflected that he had 
hepatitis during service.  In this regard, a clinical record 
dated from September 12 to 21, 1973, reflected that the 
Veteran reported contact with a young lady who was later 
reported to have hepatitis and that he had exposure to an 
inpatient who had hepatitis.  The Veteran denied intravenous 
injections.  It was also noted that he was employed as a 
dental technician, who apparently did not come in contact 
with blood or blood products.  He had no history of surgical 
procedures or of trauma.  The diagnosis was infectious 
hepatitis.  In April 1974, the Veteran complained of 
abdominal cramps, vomiting, and diarrhea with dark urine and 
light stools.  It was noted that he had hepatitis six months 
ago.  The impression was possible gastritis and rule out 
hepatitis.  A June 1974 laboratory report, with Australian 
Antigen noted in the remarks section, reflected that 
Hepatitis B AG by RIA was negative.  The Veteran's June 1974 
separation examination and report of medical history showed 
that he was hospitalized for hepatitis for 10 days in 1973 
and he was still having problems of right flank pain, right 
parmedian tenderness, and his liver was not palpable.  

The post service medical evidence reflected that the first 
diagnosis of hepatitis C was in a July 1999 VA treatment 
entry.  In a July 2002 VA treatment entry, an examiner opined 
that it was as likely as not that the Veteran acquired 
hepatitis C while working as a dental technician because he 
was hospitalized for active hepatitis.  Although the VA 
doctor noted that the Veteran's claims file was reviewed, he 
did not explain why the in-service diagnosis of active 
hepatitis was related to the current diagnosis of hepatitis 
C.  

Additionally, a June 2005 VA treatment entry showed that, 
regarding immunity for hepatitis A, March 2005 lab results 
showed a positive antibody.  The June 2005 VA treatment entry 
also showed that, regarding immunity for hepatitis B, July 
2004 lab results showed HBsAb positive and HBcAb positive.  

In September 2005, the Veteran had a QTC examination.  
Diagnostic testing indicated that the hepatitis panel had 
features of hepatitis B and C infection, hepatitis C RIBA was 
positive, but the Veteran did not return to repeat the tests 
for Anti-HCV antibody or HCV-RNA.  The diagnosis was 
hepatitis B, C.  The QTC examiner could not opine as to the 
likelihood that the Veteran contracted hepatitis C while in 
service, and he did not comment with regards to the 
relationship between the June 1974 laboratory report findings 
which were negative for Hepatitis B AG by RIA and the current 
findings of hepatitis C and B.  

On the contrary, the October 2008 VA examiner concluded that 
there was no evidence that the Veteran ever had or currently had 
hepatitis B.  Diagnostic testing revealed that Hep B sAG was 
negative.  The examiner commented that, on review of the service 
treatment records, there was no indication that the Veteran had 
hepatitis B.  The meaning of the hepatitis B AG negative in 1974 
was that there was no evidence of a past history of hepatitis B.  
After the Veteran's hospital admission for infectious hepatitis, 
there was a finding of HAA+ meaning that he had a "positive 
hepatitis A antibody."  Therefore, the examiner concluded that 
the hepatitis in service was a hepatitis A infection, and there 
was no indication that this had been hepatitis B.  The examiner 
was unable to opine without resorting to speculation as to the 
likelihood that the Veteran's current hepatitis C diagnosis was 
related to his period of service.  The examiner noted that the 
Veteran worked in the dental clinic, but there was a documented 
report in 1973 of no blood exposure and documentation of drug 
abuse in the service.  There was also documentation of contact 
with a young lady and exposure to a known hepatitis diagnosis as 
a visitor to an inpatient facility.  However, the Veteran 
currently reported that he never used cocaine, only marijuana, 
and that he had needle sticks, lacerations, and blood exposure 
without the use of gloves, but there was no documentation of 
these claims except the Veteran's report.

As reflected above, the VA doctor in July 2002 did not explain 
his conclusions that the diagnosis of infectious hepatitis during 
service was related to the current diagnosis of hepatitis C.  
Further, neither the September 2005 nor the October 2008 examiner 
was able to reach a conclusion as to etiology without resorting 
to speculation.  Moreover, the September 2005 examiner's finding 
that the Veteran has hepatitis B is in conflict with the October 
2008 examiner's finding that he does not.  Consequently, in April 
2009, the Board requested a VHA opinion to clarify the evidence 
of record and ascertain whether hepatitis C had its onset during 
service.  

In June 2009, a VHA opinion was obtained.  The examiner noted 
that, although it was difficult to determine whether the 
Veteran developed his immunity to hepatitis A from vaccine or 
from natural infection, hepatitis A did not cause chronic 
hepatitis.  Regarding hepatitis B, the examiner indicated 
that the in-service notation of HAA+ referred to a test for 
Hepatitis associated antigen, an early serological test for 
hepatitis B antigen.  Further, the 2004 hepatitis B 
serological tests demonstrated past exposure to hepatitis B 
virus and HBcAb-positive suggested that this immunity was 
acquired by natural infection and not just by vaccine.  
Consequently, the Veteran has been exposed to natural 
hepatitis B virus with resolution of hepatitis B infection.  

Concerning the hepatitis C infection, the examiner stated 
that the timing of the acquiring of hepatitis C infection was 
more difficult to determine, as antibody tests for hepatitis 
C were not developed until the late 1980s.  The liver biopsy 
was consistent with longstanding hepatitis C infection and 
the degree of fibrosis was usually seen with many years or 
even several decades of infection.  The examiner noted that 
the Veteran admitted risk factors for transmission of 
hepatitis C during that time period, but the examiner did not 
identify what they were.  He concluded that the Veteran's 
presentation could be consistent with acquiring infection 
from hepatitis C during his service.  After considering these 
factors, the examiner opined that it was at least as likely 
as not that hepatitis C was acquired during service.  

Thus, the VHA opinion indicates that the Veteran had a 
hepatitis B infection during service and it was at least as 
likely as not that hepatitis C was also acquired during 
service.  The examiner based that conclusion on the Veteran's 
risk factors for hepatitis C during service, although he did 
not identify specifically what these risk factors were.  
Regarding potential risk factors for hepatitis, the service 
treatment records indicated that the Veteran had had contact 
with a woman who was later found to have hepatitis; he had 
had exposure to known hepatitis as a visitor to an inpatient 
facility; and he was noted to be a drug user of marijuana, 
LSD, and cocaine.  The Board notes that service connection 
may be granted only when a disability was incurred or 
aggravated in line of duty, and not the result of the 
Veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 C.F.R. § 3.301(a).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99; 
VAOPGCPREC 2-98; see generally, Allen v. Principi, 237 F.3d 
1368, 1377 (Fed. Cir. 2001).  

However, the Veteran has more recently reported that he never 
used cocaine, only marijuana, and that he had needle sticks, 
lacerations, and exposure to blood without the use of gloves 
while working as a dental technician.  On the contrary, the 
September 1973 clinical record indicated that he apparently 
did not come into contact with blood or blood products while 
working as a dental technician.  Thus, the evidence is in 
conflict regarding whether he was exposed to blood or used 
drugs during service.  Irrespective of whether the Veteran 
was exposed to blood or used drugs during service, the 
examiner also opined that due to the current severity of his 
fibrosis, his liver presentation was consistent with 
acquiring hepatitis C during service.  Therefore, after 
resolving all reasonable doubt in favor of the Veteran, 
service connection for the residuals of hepatitis C must be 
granted.  38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for the residuals of 
hepatitis C is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


